AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

PARIS s. BARNES
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; CV417~252

JANE DOE et al.,

Jul'y Verdict. 'I`his action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance With this Court's Order dated January 15, 2019, the REPORT AND

RECOMMENDATION of the Magistrate Judge is ADOPTED as the opinion of this Court.

This action is DISMISSED WITHOUT PREJUDICE. This case stands CLOSED.

Approved by:

 

January 24, 2019

 

 

Date

 

 

GAS Rev 1011/03

